             Case 2:20-cv-01891-RFB-EJY Document 11 Filed 10/29/20 Page 1 of 3




 1   LINCOLN COUNTY DISTRICT ATTORNEY                  ALLISON MACKENZIE, LTD.
     181 North Main Street, Suite 205                  402 N. Division St.
 2   P.O. Box 60                                       Carson City, NV 89703
     Pioche, Nevada 89043                              Telephone: (775) 962-8073
 3                                                     Karen Peterson, NV Bar No. 366
     Telephone: (775) 962-8073
 4   Dylan V. Frehner, NV Bar No. 9020                 kpeterson@allisonmackenzie.com
     dfrehner@lincolncountynv.gov
 5                                                     RYLEY CARLOCK & APPLEWHITE
                                                       One North Central Avenue, Suite 1200
 6   SNELL & WILMER L.L.P.                             Phoenix, Arizona 85004-4417
     50 West Liberty Street, Suite 510                 Telephone: (602) 440-4800
 7   Reno, NV 89501-1961                               John C. Lemaster, AZ Bar No. 011588
     Telephone: (775) 785-5429                         Admitted Pro Hac
 8
     Wayne Klomp, NV Bar No. 10109                     jlemaster@rcalaw.com
 9   wklomp@swlaw.com
                                                       Attorneys for Plaintiff, VIDLER WATER
10   Attorneys for Plaintiff, LINCOLN COUNTY           COMPANY, INC.
11   WATER DISTRICT

12
                                 UNITED STATES DISTRICT COURT
13
                                         DISTRICT OF NEVADA
14
     LINCOLN COUNTY WATER DISTRICT, a                  Case No. 2:20-cv-01891-RFB-EJY
15   political subdivision of the State of Nevada,
     and VIDLER WATER COMPANY, INC., a                  STIPULATION AND ORDER TO
16   Nevada corporation,                                EXTEND DEADLINE FOR PLAINTIFFS
                   Plaintiffs,                          TO SUBMIT OPPOSITION TO THE
17
                                                        MOTION TO DISMISS AND FOR
18   vs.                                                DEFENDANT TO FILE ITS REPLY
                                                        THERETO.
19   STATE OF NEVADA, DEPARTMENT OF
     CONSERVATION AND NATURAL
     RESOURCES, DIVISION OF WATER                       First Request
20
     RESOURCES, AND NEVADA STATE
21   ENGINEER
               Defendant.
22
23
           IT IS HEREBY STIPULATED between Plaintiffs LINCOLN COUNTY WATER DISTRICT
24
     (“LINCOLN”), a political subdivision of the State of Nevada, by and through its counsel DYLAN V.
25
26   FREHNER, ESQ., LINCOLN COUNTY DISTRICT ATTORNEY and SNELL & WILMER, and

27   VIDLER WATER COMPANY, INC., (“VIDLER”), a Nevada corporation, by and through its attorney,

28   ALLISON, MACKENZIE, LTD., and RYLEY CARLOCK & APPLEWHITE (collectively
              Case 2:20-cv-01891-RFB-EJY Document 11 Filed 10/29/20 Page 2 of 3




 1   “Plaintiffs”), and Defendant STATE OF NEVADA, on relation to its Division of Water Resources,
 2   Department of Conservation and Natural Resources, Nevada State Engineer (“Defendant”), as follows:
 3         1. This is the parties’ first stipulation for an extension of time to file their motion papers.
 4         2. The reasons for the stipulated extension include that the original Response deadline of Monday,
 5             November 2 falls on the Monday following the State Holiday of Nevada Day on October 30 where
 6
               all State, Plaintiffs’, and Plaintiffs’ Nevada Counsel offices are closed, that Plaintiffs’ attorneys have
 7
               prior client commitments, that all parties also face busier than usual schedules due to the upcoming
 8
               general elections, and finally, the COVID-19 Pandemic and the remote work environment has caused
 9
               logistical issues in meeting the current deadline.
10
           3. Plaintiffs’ time to file their Opposition to Defendant’s Motion to Dismiss shall be extended by seven
11
               days to November 9, 2020;
12
           4. Defendant’s time to file its Reply brief in support of its Motion to dismiss is extended to
13
14             November 23, 2020.

15   ///

16   ///                                                IT IS SO ORDERED:
17   ///
18   ///
19   ///                                               ________________________________
20                                                     RICHARD F. BOULWARE, II
     ///
                                                       UNITED STATES DISTRICT JUDGE
21   ///
                                                        DATED this 29th day of October, 2020.
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
           No hearing date has been set on the underlying Motion to Dismiss.
28
                                                          - 2-
           Case 2:20-cv-01891-RFB-EJY Document 11 Filed 10/29/20 Page 3 of 3




 1   Dated this 28th day of October, 2020
 2      /s/ Akke Levin                                /s/ Wayne Klomp
     Aaron D. Ford                                 Dylan V. Frehner
 3           Attorney General                      Lincoln County District Attorney
     Steve Shevorkski (Bar No. 8256)               181 North Main Street, Suite 205
 4                                                 P.O. Box 60
             Chief Litigation Counsel              Pioche, Nevada 89043
 5   Akke Levin (Bar No. 9102)                     Telephone: (775) 962-8073
             Senior Deputy Attorney General        dfrehner@lincolncountynv.gov
 6   Kiel B. Ireland (Bar No. 15368C)
             Deputy Attorney General               Wayne Klomp
 7                                                 Snell & Wilmer
     Office of the Attorney General                50 West Liberty Street, Suite 510
 8   555 E. Washington Ave. Ste. 3900              Reno, NV 89501-1961
     Las Vegas, NV 89101                           Telephone: (775) 785-5429
 9   sshevorski@ag.nv.gov                          wklomp@swlaw.com
     alevin@ag.nv.gov                              Attorneys for Plaintiff Lincoln County Water
10                                                 District
     kireland@ag.nv.gov
11   Attorneys for Defendants                      ___/s/ John C. Lemaster
12                                                 Karen Peterson
                                                   Allison Mackenzie, LTD.
13                                                 402 N. Division St.
                                                   Carson City, NV 89703
14                                                 Telephone: (775) 962-8073
                                                   kpeterson@allisonmackenzie.com
15
                                                   John C. Lemaster
16                                                 Ryley Carlock & Applewhite
                                                   One North Central Avenue, Suite 1200
17                                                 Phoenix, Arizona 85004-4417
                                                   Telephone: (602) 440-4800
18                                                 Admitted Pro Hac
                                                   jlemaster@rcalaw.com
19                                                 Attorneys for Plaintiff Vidler Water Company
20
21
22
23                                            ORDER
24
            IT IS SO ORDERED:
25
                                                UNITED STATES DISTRICT COURT JUDGE
26
                                                DATED:____________________________
27
28
